Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim 14 is objected to because of the following informalities:  the phrase “(1, 3, 4)” in line 3 should be cancelled from the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Limitation “communication module” in claim 11, the claim does not recite enough structure corresponding to the claimed “communication module”.
Limitations “AC component” and “DC component” claim 4, in line 4, the claim does not recite enough structure corresponding to the claimed “AC component” and “DC component”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the skin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recite the limitation “a respective point in time” in line 4, this limitation is not defined by the claim, which renders the claim indefinite. one with ordinary skill in the art would not be reasonably apprised of the scope of the invention, because it is not clear if the claimed “respective point” in line 4 is the same and/or different than the claimed “respective point in time” in claim 1, line 8. The scope of the claim remains indeterminate because of the claimed “respective point in time”.

Claim 4 recite limitations “AC component” and “DC component” in line 4, this limitation is not defined by the claim, which renders the claim indefinite. one with ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosures of “AC component” and “DC component” in the Specification is (the perfusion index being defined by an AC component of the level of perfusion normalized by a DC component of the level of perfusion, par.0018), this is not a specific definition that imparts weight to the claim language.  It also doesn’t change the fact that under the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pardey et al (US 2019/0110692).

As to claims 1, 12 and 14, Pardey disclose an electronic system (the system shown in fig.1) and method having a computer program product (software protocols, par.449) comprising a non-transient computer readable medium having stored thereon computer program code configured to control one or more processors (processor in device 2, processor in unit 4 and/or processor 11, par.443-446, fig.1) of a computerized system for non-invasive monitoring of estrogen of a female human (abstract), the system comprising:

a processor configured to receive and store the physiological parameters of the female human from the sensor system for a respective point in time (processor in device 2, processor in unit 4 and/or processor 11 configured to receive temperature readings, par.443-446 and par.453, fig.1); 
the processor being further configured to determine a change in the physiological parameters of the female human, using the physiological parameters of the female human stored for a plurality of respective points in time (determining and analyzing temperature measured periodically every night, par.453, and par.582-593, fig.2-4); and 
the processor being further configured to detect a change in estrogen level of the female human based on the change in the physiological parameters of the female human (determining Progesterone/Oestrogen in par.458 and par.570, the temperature readings described herein may be further supplemented or enhanced by a measure of a hormone level in the female user. In particular, hormones such as oestrogen, estradiol and progesterone may be monitored in par.573, increase in temperature of between 1 and 2% over a 3 day period may indicate a corresponding rise in the levels of progesterone in the body in par. 478-580, determining ovulation and fertility hence determining change in estrogen in par.546-547 and par.593-600, as best seen in fig.5-8).
As to claims 6, 13 and 15, Pardey disclose the system, wherein the sensor system is configured to determine non-invasively the one or more physiological parameters of the female human, the one or more physiological parameters including at least one of: a level of perfusion, heart rate variability, heart rate, breathing rate, blood pressure, temperature, and bio-impedance (par.459-465).



As to claim 8, Pardey disclose the system, wherein the processor is configured to receive and store one or more behavioral parameters of the female human from a mobile communication device, the one or more further behavioral parameters including at least one of: activity level (par.460 and par.507-509), number of social interactions, number of intercourses, communication style, and type of contacts; and the processor is configured to detect the change in estrogen level of the female human, using the one or more behavioral parameters of the female human (par.507-509).

As to claim 10, Pardey disclose the system, wherein the processor is arranged in the wearable device and configured to determine the change in estrogen level of the female human using the physiological parameters measured by the sensor system of the wearable device (inherently the processor in device 2, the indwelling unit may be a standalone device and no base unit may be provided. In such a case, the indwelling unit may perform the necessary data processing steps itself and/or may transmit the data directly to a remote computer system, par.446).

As to claim 11, Pardey disclose the system, wherein the processor is arranged in an external system (processor of unit 4 and/or processor 11, par.443-446), separated .

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791